Citation Nr: 0735436	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for depressive 
reaction.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1969 to March 1972.  

By rating action in November 1986, the RO denied service 
connection for depressive reaction and PTSD.  The veteran was 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the RO 
which denied, in part, service connection for chloracne and 
found that new and material evidence had not been submitted 
to reopen the claims of service connection for depressive 
reaction and PTSD.  In August 2007, a hearing was held at the 
RO before the undersigned member of the Board.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
depressive reaction and the issue of service connection for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
concerning chloracne and PTSD have been obtained by VA.  

2.  Service connection for PTSD was finally denied by an 
unappealed rating decision by the RO in November 1986.  

3.  The additional evidence received since the November 1986 
rating decision is new and material and raises a reasonable 
possibility of substantiating the claim.  

4.  The veteran did not manifest chloracne in service or 
within one year following separation from service, and there 
is no competent medical evidence that any current skin 
disorder is related to exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The November 1986 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2007).  

3.  The veteran does not have chloracne due to disease or 
injury which was incurred in or aggravated by service and may 
not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5102, 5103, 
5103A, 5106, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(e) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim of 
service connection for chloracne, a letter dated in June 
2003, fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was needed to substantiate his 
claim for chloracne and that VA would assist him in obtaining 
evidence, but that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim and to submit 
any evidence in his possession to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was examined by VA during the pendency of the appeal and also 
testified at a personal hearing before a traveling member of 
the Board in August 2007.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
chloracne, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.  

Concerning the issue of PTSD, the Board notes that the 
veteran was not provided with adequate notice under 38 U.S.C. 
§ 5103(a) with respect to a reopened claim under the holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in 
light of the favorable decision to reopen the claim, the 
Board finds that any deficiency in complying with VCAA 
concerning a reopened claim is harmless error and that no 
useful purpose would be served by remanding the appeal to the 
RO in this regard.  

As to the claim of service connection for chloracne, the 
veteran has been made aware of the information and evidence 
necessary to substantiate his claim and is familiar with the 
law and regulations pertaining to the claim.  See Desbrow v. 
Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii) (2007).  

Factual Background & Analysis

Initially, the Board notes that service connection for a skin 
disorder, diagnosed as neurodermatitis was denied by the RO 
in July 1984, April 1985, and November 1996.  The veteran was 
notified of these decisions and did not appeal.  The current 
issue perfected on appeal was specifically for chloracne.  
Therefore, the Board will confine its decision specifically 
to the issue of chloracne.  Also, the Board notes that the 
veteran was awarded Social Security disability in February 
2006 as a result of multiple medical problems, and that 
copies of the medical records have not been obtained.  
However, with respect to the claim for chloracne, the Board 
finds that no useful purpose would served by remanding the 
appeal to obtain the Social Security records as the record 
clearly indicates that the veteran has never been diagnosed 
as having chloracne.  Therefore, the Board finds no reason to 
further delay resolution of this issue.  See Brock v. Brown, 
10 Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal.]  

A VA surgical consultation note in September 2004 showed a 
fine rash on the veteran's torso - some discrete and some 
coalesced and finely raised.  The initial diagnosis was 
dermatitis of unknown etiology.  A VA pathology report for a 
punch biopsy was consistent with subacute perivascular 
dermatitis.  

In this case, there is no objective evidence of chloracne in 
service or at present.  While the veteran believes that he 
has chloracne at present which is related to service, he has 
provided no competent evidence to support that assertion.  
Furthermore, the veteran is not competent to offer an opinion 
as to the nature or etiology of any skin disorder he may have 
had subsequent to service.  When an opinion requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
causation require such expertise.  Laypersons are not 
competent to offer medical opinions.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

As there is no objective or competent evidence of chloracne 
in service; within one year following separation from 
service, or at present, and no competent medical evidence of 
record suggesting a connection between any current skin 
disorder including chloracne and any exposure to herbicides 
in service, service connection on a presumptive basis is not 
warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As indicated above, a claim of service connection for a skin 
disorder other than chloracne on a direct basis was 
adjudicated and denied by the RO on three prior occasions and 
was not appealed.  Therefore, that issue is final and can be 
reopened only with the submission of new and material 
evidence.  As the veteran does not have chloracne or any 
other skin disorder at present which is shown to be 
associated with herbicide exposure, consideration of the 
current claim on a direct basis under the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) is not appropriate.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997); Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds Brock v. 
Gober, 222 F.3d 988 (Fed. Cir. 2000).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claims, 
the Board must first rule on the matter of reopening of the 
claim for PTSD.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

As noted above, service connection for PTSD was denied by the 
RO in November 1986.  There was no appeal of that rating 
decision, and it became final one year from the date of 
notification of the rating action.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

The evidence of record at the time of the November 1986 
rating decision that denied service connection for PTSD 
included the veteran's service medical records; VA and 
private medical records from 1976 to 1986, and an April 1986 
VA psychiatric examination report.  

The service medical records, including his separation 
examination in March 1972, showed no diagnosis of a 
psychiatric disorder.  The veteran's psychiatric status at 
separation was normal.  

The VA outpatient notes and private medical records showed 
treatment for unrelated maladies from 1976 to 1986, and did 
not include any findings, abnormalities, or diagnosis 
referable to PTSD.  

The April 1986 VA psychiatric examination specifically did 
not provide a diagnosis of PTSD.  

By rating action in November 1986, the RO, in part, denied 
service connection for PTSD on the grounds that the veteran 
did not have a diagnosis.  The veteran was notified of this 
decision and did not appeal.  

The evidence added to the record since the November 1986 
rating action included private treatment records from 1976 to 
2003, including some duplicates, a transcript of the personal 
hearing in August 2007, and numerous VA psychiatric 
outpatient records from 1986 to 2005, which included a 
diagnosis of PTSD related to service.  

As the prior final rating decision that denied service 
connection for PTSD was based on the absence of a diagnosis 
of PTSD, the recent VA diagnosis of PTSD related to military 
service is material, as it provides additional probative 
information, and is so significant that it must be considered 
in order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156.  Having decided that VA psychiatric notes are new 
and material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
evidentiary record as currently constituted does not show 
that the veteran has ever been asked to provide a detailed 
stressor questionnaire.  Therefore, additional development is 
necessary to fulfill the duty to assist under 38 U.S.C.A. 
§§ 5103A, 5107(b), and to afford the veteran an opportunity 
to present evidence and argument in support of his claim.  
Further discussion of this matter will be addressed in the 
remand portion of this decision.  


ORDER

Service connection for chloracne is denied.  

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for PTSD, 
the appeal to reopen is granted.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for PTSD, the RO must now consider the 
issue on a de novo basis.  

As indicated above, service connection for PTSD was initially 
denied by the RO on the basis that the veteran did not have a 
diagnosis of PTSD.  However, several subsequent VA outpatient 
notes include the diagnosis of PTSD.  Although none of the 
medical reports offered any discussion or analysis as to the 
basis for the diagnosis, the Board finds that the additional 
evidence is sufficient to warrant further development.  

Concerning the remaining issue on appeal as to whether new 
and material has been submitted to reopen the claim of 
service connection for depressive reaction, the Board notes 
that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed the question of whether VA adequately fulfilled the 
duty to notify under 38 U.S.C. § 5103(a) with respect to 
appellant's claims to reopen.  In order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, VCAA notice 
requires that VA inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to reopen his claim of service connection 
for depressive reaction (Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and to 
establish a disability rating and 
effective date for the service connection 
claim per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In compliance 
with the directives of Kent, the VCAA 
notice should include specific notice of 
why the prior finally-decided claim was 
previously denied and what constitutes 
material evidence for the purpose of 
reopening this claim.  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for any 
psychiatric problems, including PTSD 
since his discharge from service.  After 
securing the necessary release, the AMC 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  The veteran should be asked to 
provide a detailed description of the 
specific traumatic incident(s) which 
produced the stressors that resulted in 
his claimed PTSD.  The veteran is advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.  If he 
is unable to recall specific dates, he 
should estimate (within three months) the 
approximate time of year, i.e., spring, 
summer, fall, etc., of each stressor.  

3.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits in 2006, including 
the administrative decision and all 
medical records relied upon concerning 
the claim.  

4.  Thereafter, the AMC should undertake 
all indicated development to attempt to 
verify any reported stressors, and 
request that the U.S. Armed Services 
Center for Research of Unit Records 
(JSRRC), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, provide 
any available information to confirm the 
reported stressors.  

5.  If the veteran provides information 
which results in verification of any 
reported stressor, he should be afforded 
a VA psychiatric examination to determine 
if he has PTSD under the criteria in DSM-
IV, based on the confirmed stressor(s) 
alone.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All appropriate testing should 
be undertaken in connection with the 
examination, to include psychological 
testing.  

If PTSD is diagnosed, the examiner should 
fully explain why the stressor is 
considered sufficient under DSM-IV.  If 
the examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if feasible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

7.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


